                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    SS BODY ARMOR I, INC. et al.,1                           Case No. 10-11255 (CSS)

                             Debtors.                        (Jointly Administered)

                                                             Hearing date: Mar. 24, 2021, at 10:00 a.m. (ET)
                                                             Obj. Deadline: Mar. 10, 2021 at 4:00 p.m. (ET)




               MOTION OF RECOVERY TRUST FOR ORDERS (I) APPROVING
           SETTLEMENTS WITH CLASS PLAINTIFFS AND CARTER LEDYARD
             & MILBURN LLP; (II) AUTHORIZING DISSOLUTION PROTOCOL;
        (III) ENTERING FINAL DECREE; AND (IV) GRANTING RELATED RELIEF




1
 The pre-confirmation debtors in these cases, along with the last four digits of each debtor’s federal tax identification
numbers were: SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a
Point Blank Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America);
and PBSS, LLC (8203). All correspondence and pleadings for the Post-Confirmation Debtor must be sent to SS Body
Armor I, Inc., et al., c/o Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE
19801, Attn: Laura Davis Jones.
                                                    TABLE OF CONTENTS

                                                                                                                                        Page


PRELIMINARY STATEMENT ................................................................................................... 1
JURISDICTION AND VENUE .................................................................................................... 5
RELEVANT BACKGROUND ..................................................................................................... 5
           A.         General Background .............................................................................................. 5
           B.         The Recovery Trust Will Pay 100% of Allowed Claims and Make
                      Meaningful Distributions to Holders of Allowed Interests.................................... 6
           C.         Pending Matters For Consideration on March 24 ................................................ 10
                      i.         CLM Fee Claim ....................................................................................... 11
                      ii.        Class Plaintiff Recovery Issues ................................................................ 11
                      iii.        Motion to Extend Trust ........................................................................... 13
                      iv.        Unclaimed Distributions Motion ............................................................. 15
           D.         The Recovery Trust and Post-Confirmation Debtor Reached Separate
                      Settlements with CLM and the Class Plaintiffs through Mediation .................... 16
RELIEF REQUESTED ................................................................................................................ 17
BASIS FOR RELIEF ................................................................................................................... 18
           A.         The Proposed Settlements Are in the Best Interests of the Estate and
                      Should be Approved ............................................................................................ 18
           B.         The Dissolution Protocol Will Bring Finality to the Bankruptcy Case ............... 30
           C.         The Court Should Enter the Final Decree ............................................................ 40
NOTICE ....................................................................................................................................... 43
CONCLUSION ............................................................................................................................ 43




                                                                        i
                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

In re Avaya Inc.,
    No. 19-cv-5987 (AJN), 2020 WL 5051580 (S.D.N.Y. Apr. 30, 2020) ...................................47

In re Cable & Wireless USA, Inc., 338 B.R. 609,
    No. 03-13711 (KJC) (Bankr. D. Del. 2006) ............................................................................36

In re DHB Industries, Inc. Class Action Litig.,
    No. 05-cv-04296-JS (E.D.N.Y.) ..............................................................................................17

In re Equine Oxygen Therapy Resources, Inc.,
    2015 WL 1331540 (Bankr. E.D. Ky. 2015) .............................................................................29

In re Federated Dep’t Stores, Inc.,
    43 Fed. Appx. 820 (6th Cir. 2002) ...........................................................................................45

S.E.C. v. Kaleta,
    No. CIV.A. H-09-3674, 2013 WL 2408017 (S.D. Tex. May 31, 2013) ..................................30

S.S. Body Armor I., Inc. v. Carter Ledyard & Milburn LLP,
    927 F.3d 763 (3d Cir. 2019).....................................................................................................26

In re SS Body Armor I Inc,
    961 F.3d 216 (3rd Cir. 2020) ...................................................................................................16

In re Superior Homes & Investments, LLC,
    521 Fed. Appx. 895 (11th Cir. 2013) .......................................................................................29

In re Tri Valley Corp.,
    No. 12-12291-MFW (Bankr. D. Del. Oct. 15, 2015)...............................................................29

United States v. Brooks,
   872 F.3d 78 (2d Cir. 2017).......................................................................................................12

United States v. Hartog, Trustee,
   597 B.R. 673 (S.D. Fla. 2019) .................................................................................................29

Walnut Assocs. v. Saidel,
   164 B.R. 487 (E.D. Pa. 1994) ..................................................................................................45

In re Washington Mutual Inc.,
    No. 08-12229 (MFW) (Bankr. D. Del. Dec. 20, 2019)............................................................36




                                                                  ii
Rules & Statutes

11 U.S.C. § 105 ................................................................................................................1, 5, 24, 33

11 U.S.C. § 150(a) ...........................................................................................................................5

11 U.S.C. § 347(b) .........................................................................................................................16

11 U.S.C. § 350 ............................................................................................................................1, 5

11 U.S.C. § 350(a) .........................................................................................................................40

11 U.S.C. § 350(b) .........................................................................................................................42

11 U.S.C. § 1101 ............................................................................................................................40

11 U.S.C. § 1101(2) .......................................................................................................................40

11 U.S.C. § 1127(b) .......................................................................................................................40

11 U.S.C. § 1142 ....................................................................................................................1, 5, 33

28 U.S.C. § 157 ................................................................................................................................5

28 U.S.C. § 157(b) ...........................................................................................................................5

28 U.S.C. § 1334 ..............................................................................................................................5

28 U.S.C. § 1408 ..............................................................................................................................5

28 U.S.C. § 1409 ..............................................................................................................................5

Del. Bankr. L.R. 2002-1(f).............................................................................................................34

Del. Bankr. L.R. 3022-1(c) ............................................................................................................42

Del. Bankr. L.R. 9013-1(f)...............................................................................................................5

Fed. R. Bankr. P. 2002 ...................................................................................................................43

Fed. R. Bankr. P. 3022 ...............................................................................................................5, 40

Fed. R. Bankr. P. 9019 ...................................................................................................................24

Treas. Reg. § 1.671-4(a) ................................................................................................................44

United States Constitution Article III ..............................................................................................5




                                                                      iii
Other Authorities

Body armor maker Point Blank files for bankruptcy,
   https://www.reuters.com/article/pointblank-bankruptcy/update-1-body-armor-
   maker-point-blank-files-for-bankruptcy-idUSN1417317920100414 ........................................2




                                                   iv
                                  EXHIBIT INDEX

EXHIBIT                         BRIEF DESCRIPTION                           PAGE(S)

  A       Declaration of Brian K. Ryniker                                     passim

   1      Recovery Trust Agreement                                            passim

                                                                           6, 19, 26, 28,
   2      Post-Confirmation Debtor By-Laws
                                                                           30, 34, 36, 37

   3      Amended Settlement Agreement and Addendum                             6, 7

   4      Global Settlement                                                     7, 8

          Stipulation and Order Approving Class Plaintiff Settlement, So
   5                                                                          passim
          Ordered by EDNY

   6      Class 3 Claims List                                                 32, 33

   7      Class 6 Trust Interests List                                        32, 33

  B       Proposed Class Plaintiff Settlement Order                           passim

          Stipulation and Order Approving Class Plaintiff Settlement, So
   1                                                                          passim
          Ordered by EDNY

  C       Proposed Case Conclusion Order                                     5, 18, 43

          Settlement Agreement Resolving Carter Ledyard & Milburn
  D                                                                           passim
          LLP Fee Award Contested Matter

  E       Email chain with Jon E. Jacks                                       26, 36




                                         v
       Brian K. Ryniker (the “Recovery Trustee”), in his capacity as Recovery Trustee of the

Recovery Trust of SS Body Armor I, Inc. (the “Recovery Trust”) appointed pursuant to the Second

Amended Joint Chapter 11 Plan of Liquidation [D.I. 3261] (the “Plan”), by and through

undersigned counsel, hereby submits this Motion of the Recovery Trust (the “Motion”), pursuant

to Sections 105, 350, and 1142 of title 11 of the United States Code (the “Bankruptcy Code”) for

entry of orders (i) approving the terms of settlements reached by and between: (a) the Recovery

Trust, SS Body Armor I, Inc. (the “Debtor” or “Post-Confirmation Debtor”), and the class

plaintiffs in a consolidated prepetition securities action filed in the United States District Court for

the Eastern District of New York (“EDNY”), representing a certified class of all persons or entities

who purchased or otherwise acquired certain of the publicly traded shares of the Debtor (the “Class

Plaintiffs”), and (b) the Recovery Trust and Carter, Ledyard and Milburn LLP (“CLM”); (ii)

authorizing a protocol for the orderly dissolution of the Post Confirmation Debtor and the

Recovery Trust (the “Dissolution Protocol”); (iii) entering the final decree closing the above-

captioned case (the “Bankruptcy Case”); and (iv) granting related relief.

       In support of the Motion, the Recovery Trust relies on the Declaration of Brian K. Ryniker

attached hereto as Exhibit A (“Ryniker Declaration”). The Recovery Trust makes this Motion

with the support of the Post-Confirmation Debtor.

       In further support of the Motion, the Recovery Trust respectfully states as follows:

                                 PRELIMINARY STATEMENT

       1.      The Recovery Trust and Post-Confirmation Debtor have resolved the remaining

material disputes in the Bankruptcy Case through a challenging but successful mediation with

CLM and the Class Plaintiffs before the Honorable Kevin Gross (Ret.), the former Chief Judge of




                                                   1
the United States Bankruptcy Court of the District of Delaware.2 The Recovery Trust brings this

Motion to obtain approval of the settlements with CLM and the Class Plaintiffs, bar further

litigation related to the subject matter of those settlements, maximize final distributions for holders

of equity interests, authorize a protocol for dissolving the Recovery Trust and Post-Confirmation

Debtor, and obtain entry of the final decree closing the Bankruptcy Case.

         2.       The relief sought herein will facilitate and preserve an outcome for the estate’s

constituencies that was unimaginable when the Debtor entered chapter 11 more than ten years ago.

The Debtor was embroiled in an investigation by the Securities & Exchange Commission (“SEC”),

and its CEO, David Brooks, had been indicted for fraud and related crimes that resulted in a 17-

year felony sentence and substantial legal bills for the Debtor. Investors experienced losses as

stock prices fell to as low as 5 cents per share.3 Trade vendors and other creditors were left unpaid

as the Debtors entered chapter 11 initially electing a sale process that was unlikely to yield a

distribution to creditors. At the time the Recovery Trust was formed, Mr. Brooks’ appeals were

pending, and the Recovery Trust’s ability to make meaningful distributions to holders of allowed

equity interests remained uncertain.

         3.       The Recovery Trust is now prepared to close the Bankruptcy Case with (a) holders

of allowed general unsecured claims having been paid in full with interest, and (b) holders of

allowed equity interests – who already received interim distributions of 15 cents per share – poised


2
  Judge Gross was the agreed-upon mediator of choice of all parties, including the Revised Equity Group, who also
participated in the mediation represented at that time by Potter Anderson & Corroon LLP. The Revised Equity Group
was led by Jon Jacks and included the equity interests owned or controlled by himself, his family members and
associates. To facilitate the Revised Equity Group’s participation, the Recovery Trustee agreed to pay $40,000 of the
group’s attorneys’ fees incurred in connection with the mediation. Despite substantial cost and efforts to resolve Mr.
Jacks’ grievances – which, at bottom, amount to a dissatisfaction with distributions – it is anticipated that Mr. Jacks
may object to this Motion. See ¶¶ 36-38, infra.
3
 See generally “Body armor maker Point Blank files for bankruptcy,” at
https://www.reuters.com/article/pointblank-bankruptcy/update-1-body-armor-maker-point-blank-files-for-
bankruptcy-idUSN1417317920100414



                                                          2
to receive additional distributions as high as approximately 21 cents per share, for a total final

distribution to equity holders as high as approximately 36 cents per share.

        4.       As this Court is aware, achieving this extraordinary result has been challenging and

required years of patient and painstaking effort. The Recovery Trust seeks approval of the

Recovery Trust’s settlement of pending disputes with CLM and the Class Plaintiffs, which will

pave the way for entry of the final decree closing the Bankruptcy Case and implementation of a

Dissolution Protocol that will bring the affairs of the Recovery Trust and Post-Confirmation

Debtor to an orderly completion.

        5.       Approval of the proposed settlements, along with entry of a bar order designed to

safeguard those settlements, will bring certainty, finality and closure to the Bankruptcy Case and

protect the estate from the substantial costs of continued protracted and costly litigation with

parties whose litigation agenda is evident from their prior filings in this case.4 As such, the

proposed settlements represent a significant achievement and the final milestone in this

challenging but ultimately highly successful chapter 11 case. In essence, the proposed settlements

contemplate that, subject to this Court’s approval:

            Class Plaintiffs will turn over $750,000 in cash and their entitlement to 50% of the
             economic value of 3,184,713 Class 6 Interests (with an estimated value of $517,500)
             to the Recovery Trust – terms that were approved in the EDNY by a Stipulation and
             Order entered on February 23, 2021; and

            CLM’s Fee Claim will be allowed and paid in the amount of $3,750,000, freeing up
             $1,250,000 of the $5,000,000 reserve ordered by this Court to be held for potential
             payment of the Fee Claim.




4
  See, e.g., FNs 17, 18, 19, infra. Mr. Jacks’ litigation agenda continues to erode final distributions to Class 6
Beneficiaries (including Mr. Jacks himself) at the expense of the vast majority of Class 6 Beneficiaries who did not
sign up for Mr. Jacks’ misguided and costly litigation crusade (see, e.g., ¶¶ 31, 58, 88-90, infra).



                                                         3
         6.       In order to maximize distributions to Class 6 Trust Interests, the Recovery Trust

requests that the Court enter an order barring further litigation against the Recovery Trust, Post-

Confirmation Debtor, CLM, or Class Plaintiffs, and/or their respective representatives, relating to

the subject matter of the settled claims or other final orders of this Court (discussed below).

         7.       Upon the entry of orders approving the settlements and other relief requested

herein, and such orders becoming final and not subject to appeal, the Recovery Trust will complete

the Dissolution Protocol, including the termination of ongoing expenses through the shutdown of

the case website, destruction of records, and disbandment of oversight committees; payment of

remaining accrued expenses, if any; payment of final distributions to holders of Class 3 Claims

and Class 6 Interests, if any; and ultimately, the dissolution of the Recovery Trust and Post-

Confirmation Debtor.5 Each element of the Dissolution Protocol is authorized by the Plan,

Confirmation Order, Recovery Trust Agreement, and/or By-Laws, and is incorporated into this

Motion and the scope of relief requested herein, in order to provide interested parties who have

been involved in this case over the course of more than ten years maximum notice and opportunity

to be heard.

         8.       Approval of the settlements, bar order, and Dissolution Protocol will collectively

work to maximize final distributions to holders of Class 6 Trust Interests and complete the final

chapter of this Bankruptcy Case. The Recovery Trust submits that granting the Motion is in the

best interests of the estate and its constituencies, and respectfully requests that the Court enter the

proposed Order approving the Class Plaintiff Settlement (defined below) substantially in the form




5
  The Recovery Trust may be dissolved only by order of this Court or the issuance of final distributions, both of which
the Recovery Trustee seeks authority for by this Motion. RTA, § 11.1. The Post-Confirmation Debtor, in contrast,
may be dissolved without further order, provided that the Post-Confirmation Debtor Functions have been completed.
RTA, § 4.1(a). Allowance of this Motion will facilitate the dissolution of both entities.



                                                          4
attached hereto as Exhibit B (“Class Plaintiff Settlement Order”) and the proposed Order and Final

Decree substantially in the form attached hereto as Exhibit C (“Case Conclusion Order”).

                                JURISDICTION AND VENUE

         9.    The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under 28 U.S.C. §§

1408 and 1409. The statutory predicates for the relief sought herein are sections 105(a), 350, and

1142 of the Bankruptcy Code and Rule 3022 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”). Pursuant to Local Rule 9013-1(f) of the Local Rules of Bankruptcy Practice

and Procedure of the Bankruptcy Court, the Recovery Trust and Post-Confirmation Debtor consent

to the entry of a final order by this Court in connection with this Motion if it is later determined

that this Court, absent consent of the parties, cannot enter final orders or judgments in connection

therewith consistent with Article III of the United States Constitution.

                                 RELEVANT BACKGROUND

         A.    General Background

         10.   On April 14, 2010, the Debtor and its affiliates filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code. The Bankruptcy Case is currently pending before this

Court.

         11.   On November 10, 2015, this Court entered an order confirming the Plan [D.I. 3526]

(the “Confirmation Order”). The Plan’s effective date occurred on November 23, 2015 (the

“Effective Date”).

         12.   The Recovery Trust was created pursuant to Section 6.4 of the Plan. Pursuant to

Section 6.4(b) of the Plan, the Recovery Trust is governed by the Recovery Trust Agreement dated

November 20, 2015 (the “Recovery Trust Agreement,” or “RTA,” attached as Exhibit 1 to the




                                                 5
Ryniker Declaration). Pursuant to Section 2.1 of the Recovery Trust Agreement, Brian K. Ryniker

was appointed as the Recovery Trustee and continues to serve in such role.

       13.     The Post-Confirmation Debtor remained in existence following the Effective Date

in order to perform the Post-Confirmation Debtor Functions, which (as defined in the Plan) include

the resolution of the pending dispute with the Class Plaintiffs. The Post-Confirmation Debtor is

governed by the Third Amended and Restated By-Laws of SS Body Armor I, Inc. (the “By-Laws,”

attached as Exhibit 2 to the Ryniker Declaration).

       B.      The Recovery Trust Will Pay 100% of Allowed Claims and Make Meaningful
               Distributions to Holders of Allowed Interests.

       14.     Over the course of a complex post-confirmation process from November 23, 2015

to the present, the Recovery Trust and Post-Confirmation Debtor pursued multiple sources of

recovery and secured funds sufficient to pay allowed administrative, priority, and general

unsecured claims in full (with interest), as well as a meaningful distribution to the holders of

allowed interests.

       15.     As the Court is aware, the Plan incorporated a separately approved Amended

Settlement Agreement and Addendum thereto entered into between the Debtor and Class Plaintiffs,

which provided among other things for a $20 million interest-free loan to fund the Plan and an

agreed-upon sharing of all proceeds realized by the parties relating to claims against David Brooks

or his assets. The Amended Settlement Agreement and Addendum is attached as Exhibit 3 to the

Ryniker Declaration. When the parties executed the Addendum to the Amended Settlement

Agreement, the EDNY had granted substantial restitution awards to both the Debtor and the Class

Plaintiffs, which were pending on appeal when the Plan was confirmed. Following confirmation

of the Plan (and while the restitution awards were still on appeal), Mr. Brooks died on October 27,

2016, resulting in the abatement of his criminal convictions and abatement of the restitution award.



                                                 6
In other words, by order of the Second Circuit, the restitution award was voided and of no further

effect. United States v. Brooks, 872 F.3d 78, 96 (2d Cir. 2017).

       16.     In light of these new realities resulting from Mr. Brooks’ death and the abatement

of restitution, the Post-Confirmation Debtor and Recovery Trust entered into new negotiations to

maximize value. The parties engaged in a global mediation in late 2017 with the Class Plaintiffs,

SEC, United States Department of Justice (“DOJ”) (which had restrained approximately $168

million of Brooks-related assets in connection with the criminal prosecution against Brooks and

the related civil forfeiture proceeding), and Mr. Brooks’ estate and his surviving family members,

which ultimately led to a further Settlement Agreement being negotiated as of early 2018, executed

in October 2018, and approved by the EDNY (as to the forfeiture of the restrained assets) in

November 2018 (the “Global Settlement”). The Global Settlement is attached as Exhibit 4 to the

Ryniker Declaration.

       17.     The Global Settlement resulted in, among other things, (i) the EDNY-approved

forfeiture of approximately $143 million of assets restrained from Mr. Brooks, his family members

and/or related entities; (ii) a subsequent remission award of $70.6 million from the restrained assets

to the Debtor by the Money Laundering and Recovery Section (“MLARS”) of the DOJ, and a

separate remission award to the Class Plaintiffs; (iii) forgiveness of the $20 million loan by the

Class Plaintiffs; and (iv) a division of proceeds with the Class Plaintiffs, pursuant to the Amended

Settlement Agreement and Addendum, that placed the Recovery Trust in a position to pay

projected allowed general unsecured claims in full with interest. The remission award in particular

was an extraordinary result grounded in the government’s acceptance of the Debtor’s position that

it was a victim of Brooks’ crimes—a position that was by no means a given.




                                                  7
        18.      The Recovery Trust and Post-Confirmation Debtor also right-sized the claim and

interest pools in order to maximize recoveries for the Recovery Trust’s Beneficiaries. For

example, the Recovery Trust successfully prosecuted objections to more than 150 claims and

interests.6 By virtue of the Global Settlement, the Recovery Trust and Post-Confirmation Debtor

secured the expungement of claims and interests held by David Brooks and 40 related parties. See

Order Approving Equity Distribution Procedures and Granting Related Relief [D.I. 4345]

(“Equity Procedures Order”); see also Order Sustaining Recovery Trust’s Objection to Proof of

Claim No. 542 Filed by Dawn M. Schlegel [D.I. 4310]. These efforts also led to the Bankruptcy

Court entering orders approving stipulations and/or settlements that consensually resolved claims

of Lifestone Materials, LLC [D.I. 4079]; OTR/STR (Ohio Partnership) [D.I. 4222]; CIVF I

FL2W01, LLC [D.I. 4238]; Cedar Glade LP [D.I. 4338]; Class 5 Class Action Claims [D.I. 4340];

Kobre & Kim LLP [D.I. 4362]; Sergeant Major Associates, Inc. [D.I. 4373]; and D. David Cohen

[D.I. 4522]; and sustaining an objection to the claim of Marcum Rachlin [D.I. 4314].

        19.      In sum, the Recovery Trust and Post-Confirmation Debtor reduced the general

unsecured claims pool from approximately $205 million to approximately $35 million. The

Recovery Trust has now issued full payment to holders of Allowed Class 3 Claims (General


6
  See Recovery Trust's First Omnibus (Non-Substantive) Objection to Claims Pursuant to Section 502(b) of the
Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule 3007-1 [D.I. 4068], and Order sustaining
the same [D.I. 4140]; Recovery Trust's Second Omnibus (Substantive) Objection to Claims Pursuant to Section 502(b)
of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule 3007-1 [D.I. 4069], and Order
sustaining the same [D.I. 4138]; Recovery Trust's Third Omnibus (Non-Substantive) Objection to Claims Pursuant to
Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule 3007-1 [D.I. 4217],
and Order sustaining the same [D.I. 4233]; Recovery Trust's Fourth Omnibus (Substantive) Objection to Claims
Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule 3007-1
[D.I. 4218], and Order sustaining the same [D.I. 4266]; Recovery Trust's Fifth Omnibus (Substantive) Objection to
Claims Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule
3007-1. [D.I. 4265], and Order sustaining the same [D.I. 4300]; Recovery Trust's First Omnibus Non-Substantive
Objection to Proofs of Interest Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and
3007, and Local Rule 3007-1 [D.I. 4382], and Order sustaining the same [D.I. 4461]; and Recovery Trust's Second
Omnibus Non-Substantive Objection to Proofs of Interest Pursuant to Section 502(b) of the Bankruptcy Code,
Bankruptcy Rules 3001, 3003 and 3007, and Local Rule 3007-1 [D.I. 4384], and Order sustaining the same [D.I.
4462].



                                                        8
Unsecured Claims), with interest at the Federal Judgment Rate. See Ryniker Declaration, ¶ 24.

The only remaining Disputed Class 3 Claim is held by CLM, which the Recovery Trust proposes

to resolve through the settlement presented to this Court for approval by this Motion.

       20.       The Recovery Trust also determined there are sufficient funds to make meaningful

distributions to holders of Allowed Class 6 Interests (Old Common Stock Interests). Ryniker

Declaration, ¶¶ 27-28, 53. This Court previously authorized the Recovery Trust to issue interim

distributions on account of Allowed Class 6 Interests. See Order Granting Recovery Trust's

Motion for Order Authorizing Holdback from First Interim Distribution to Interest Holders and

Related Relief [D.I. 4460].

                First Interim Distribution to Class 6: In July 2020, the Recovery Trust issued its

                 first interim distribution of 15 cents per share to holders of Allowed Class 6

                 Interests. Ryniker Declaration, ¶ 27.

                Second Interim Distribution to Class 6: The Recovery Trust is arranging a

                 second interim distribution of approximately 3 cents per share to holders of

                 Allowed Class 6 Interests. Ryniker Declaration, ¶ 28. Upon the issuance of the

                 second interim distribution, the Recovery Trust will have exceeded the mid-

                 estimate of $6.1 million in distributions to equity holders set forth in the Amended

                 Disclosure Statement with Respect to Second Amended Joint Chapter 11 Plan of

                 Liquidation, Exh. B. [D.I. 3262-2]. The second interim distribution will occur prior

                 to the March 24 hearing scheduled in this matter.

                Third and Final Distribution to Class 6: The Recovery Trustee projects a third

                 and final distribution as high as approximately 16-18 cents per share, for a total

                 distribution of approximately 34-36 cents per share to holders of Allowed Class 6




                                                  9
                 Interests in full satisfaction of such interests, if the relief requested by the Recovery

                 Trust is allowed. Ryniker Declaration, ¶¶ 53, 57.

        C.       Pending Matters For Consideration on March 24.

        21.      The Recovery Trust has the following remaining material matters pending before

this Court,7 with all the matters pending in this Court scheduled to be heard by or on March 24,

2021:

           i.    The CLM Fee Claim (defined below), the settlement of which is the subject
                 of this Motion, set for hearing before this Court on March 24, 2021;

          ii.    The turnover of Global Settlement proceeds by the Class Plaintiffs, which
                 was pending before the EDNY upon this Court’s direction and was
                 approved by the EDNY by Order entered on February 23, 2021, conditioned
                 only upon the additional approval by this Court, which the Recovery Trust
                 seeks by this Motion, set for hearing before this Court on March 24, 2021;

         iii.    The Recovery Trust’s Motion to Extend Term of the Recovery Trust [D.I.
                 4527] (the “Motion to Extend Trust”), set for hearing before this Court on
                 March 24, 2021; and

         iv.     The Recovery Trust’s Motion for an Order (I) Returning Unclaimed
                 Distributions to the Recovery Trust, Expunging Related Proofs of Claim,
                 and (III) Granting Related Relief [D.I. 4546] (the “Unclaimed Distributions
                 Motion”), set for hearing before this Court on March 24, 2021.

                      i. CLM Fee Claim

        22.      On September 25, 2015, CLM and D. David Cohen (“Cohen”) filed the joint

Application of D. David Cohen and Carter Ledyard Milburn LLP for Fees and Expenses, and

Memorandum in Opposition to the Payment of Fees and Expenses to Derivative Counsel [D.I.

3300]. While the claims asserted by Cohen have been resolved per the Stipulation and Order

Resolving Claims of D. David Cohen, entered November 4, 2020 [D.I. 4522], the amount of fees


7
  Also scheduled to be heard on March 24 are: (a) Post-Confirmation Debtor’s Motion for Order Further Extending
the Period Within Which the Post-Confirmation Debtor May Remove Actions [D.I. 4525]; and (b) Joint Motion of the
Post-Confirmation Debtor and Recovery Trust for an Order Extending the Deadline to Object to Administrative
Claims and Disputed Claims, and to Estimate Claims [D.I. 4526].



                                                      10
to be awarded to CLM (the “CLM Fee Claim”) remains an active contested matter before this

Court.8 See Scheduling Order entered July 23, 2020 [D.I. 4471]. The Post-Confirmation Debtor

is presently holding a $5 million reserve for the payment of the CLM Fee Claim, pursuant to this

Court’s Order Establishing Reserve dated February 23, 2019 [D.I. 4049].

                      ii. Class Plaintiff Recovery Issues

         23.      On July 2, 2019, a group of beneficial holders of Class 6 Trust Interests led by Jon

E. Jacks, under the moniker, the “Equity Group,” filed a Motion to Enforce the [Plan] Regarding

Allocation of Remission Proceeds Among the Debtors and Class Plaintiffs [D.I. 4285] (the

“Allocation Motion”). In the Allocation Motion, the Equity Group sought to compel the Post-

Confirmation Debtor to pursue (a) an alleged reversionary interest in the Class Plaintiffs’ remission

award under Section 3(f) of the Amended Settlement Agreement, premised on the voided

restitution order (the “Reversion Issue”); and (b) a reallocation of settlement proceeds pursuant to

the Amended Settlement Agreement and Global Settlement, with the Equity Group arguing that

the “proper calculation” required a true-up payment of at least $14.97 million from the Class

Plaintiffs (the “Allocation Issue”).9

         24.      On April 15, 2020, this Court issued an Opinion and Order granting in part, and

denying in part, the Allocation Motion. [D.I. 4374 and 4375] (together, the “April 2020 Decision”).

On the Reversion Issue, the Court held that it (and the EDNY) lacked jurisdiction to reallocate the

DOJ’s remission payments to the Class Plaintiffs. The Court also explained that because “Class


8
 On June 4, 2020, the U.S. Court of Appeals for the Third Circuit (“Third Circuit”) affirmed this Court’s determination
that CLM was not entitled to an administrative expense claim for substantial contribution but remanded the matter for
a determination of the amount of CLM’s general unsecured Fee Claim. In re SS Body Armor I Inc, 961 F.3d 216, 220
(3d Cir. 2020).
9
  The Class Plaintiffs made an initial true-up payment of approximately $5.3 million in June 2019. Furthermore, as
set forth in The Debtor Parties’ Reply Memorandum in Further Support of the Motion to Enforce Settlement
Agreement, Approve Final Allocation of Share Proceeds, and Compel Turnover of Funds filed in the EDNY, the Post-
Confirmation Debtor informed the EDNY that it made demand upon the Class Plaintiffs for a shortfall of
approximately $4.8 million on June 26, 2019. EDNY ECF No. 487, p. 9.


                                                         11
Plaintiffs will not receive a 100% recovery on their claims . . . the Debtor has no reversionary

interest in the Class Plaintiffs’ remission award.” See April 2020 Decision [D.I. 4374], at 11-12

& n. 26.

       25.       On the Allocation Issue, the Court rejected the Equity Group’s arguments and set

forth the same allocation calculation advanced by the Post-Confirmation Debtor and Recovery

Trust. The Court then held that the Post-Confirmation Debtor and Class Plaintiffs should seek

approval from the EDNY of the final allocation of proceeds from the Amended Settlement

Agreement and Global Settlement. The April 2020 Decision was not appealed and is a final order

of this Court.

       26.       In July 2020, following attempts at settlement discussions, the Post-Confirmation

Debtor and Recovery Trust, on the one hand, and the Class Plaintiffs, on the other, filed competing

motions in the EDNY in which each party adopted the calculation of amounts owed under the

Amended Settlement Agreement, as set forth in the April 2020 Decision. See In re DHB

Industries, Inc. Class Action Litig., No. 05-cv-04296-JS (E.D.N.Y.) [ECF Nos. 475, 477, 479, 485,

487] (collectively, the “EDNY Motions”).

       27.       Consistent with this Court’s ruling on the Reversion Issue, the Post-Confirmation

Debtor, Recovery Trust, and Class Plaintiffs agreed that the Additional Allocation Procedure

contemplated by Section 3(f) of the Amended Settlement Agreement could not be invoked with

respect to the alleged reversionary interest in the Class Plaintiffs’ remission award.

       28.       The parties disagreed, however, on the existence of a shortfall owed by the Class

Plaintiffs (the “Shortfall Issue”). The Recovery Trust and Post-Confirmation Debtor contended

that, consistent with the calculation set forth in the April 2020 Decision, the Class Plaintiffs owed

the Recovery Trust a shortfall of $4.773 million under the Amended Settlement Agreement and




                                                 12
Global Settlement. The Class Plaintiffs disputed that position and argued that they had satisfied

their obligations to the Post-Confirmation Debtor and Recovery Trust and were not required to

make any further payment.10

        29.     The various issues surrounding the sharing of proceeds pursuant to the Amended

Settlement Agreement and Global Settlement, including the Reversion Issue, Allocation Issue, and

the Shortfall Issue (collectively, the “Class Plaintiff Recovery Issues”) were fully briefed in the

EDNY as of August 2020. The parties submitted the proposed settlement that is the subject of this

Motion to the EDNY for approval, and the EDNY approved the settlement with the Class Plaintiffs

on February 23, 2021.

                    iii. Motion to Extend Trust

        30.     The Recovery Trust and Post-Confirmation Debtor are executing the final steps

necessary to complete the administrative closure of this case. In light of the proposed settlements,

and the payment to date of substantially all Allowed Claims (as well as interim distributions to

holders of Allowed Interest holders), the Post-Confirmation Debtor Functions are nearly

completed, and the Recovery Trustee is prepared to dissolve the Post-Confirmation Debtor,

complete the wind-down of the Recovery Trust, and seek closure of the Bankruptcy Case. While,

Mr. Jacks argues the Recovery Trust is no longer in vivos, the Motion to Extend Trust makes clear

that the trust continues to the extent necessary to complete the wind-down process.

        31.     Although the Motion to Extend Trust is in accord with Mr. Jacks’ professed

concerns and interests, Mr. Jacks filed an Objection to the Motion to Extend Trust [D.I. 4544],

leveling various meritless allegations at the Recovery Trustee, Recovery Trust Committee, and




10
  No other parties intervened in the EDNY to object to the EDNY Motions or to propose any other allocation or
sharing calculation.



                                                     13
Recovery Trust counsel. The Recovery Trust will oppose Mr. Jacks’ Objection and request it be

overruled.

       32.     As explained in the Motion to Extend Trust, the Recovery Trust Agreement

provides mechanisms for terminating the Recovery Trust Agreement and dissolving the Recovery

Trust. Section 11.1 of the Recovery Trust Agreement contains three parts. The first part of Section

11.1 (“Part 1”) states:

       This Agreement . . . shall terminate and the Recovery Trust shall dissolve and
       terminate and be of no further force or effect upon the earlier to occur of (i) the
       final Distribution of all monies and other Recovery Trust Assets in accordance with
       the terms of this Agreement, the Plan and Confirmation Order and (ii) entry of a
       Final Order of the Bankruptcy Court terminating and dissolving the Recovery
       Trust as provided under the Plan.

RTA. § 11.1, Part 1 (emphasis added). The second part of Section 11.1 (“Part 2”) provides:

       The Recovery Trust will terminate no later than the third (3rd) anniversary of the
       Effective Date, provided, however, that, on or prior to the date six (6) months prior
       to such termination, the Bankruptcy Court, upon motion by the Recovery Trustee
       or a party in interest, may extend the term of the Recovery Trust for a fixed period
       if it is necessary to facilitate or complete the liquidation and distribution of the
       Recovery Trust Assets.

Id. § 11.1, Part 2 (emphasis added). And finally, “Part 3” of Section 11.1 states in relevant part:

       In the event the Recovery Trustee elects to terminate the Recovery Trust, subject
       to consultation with the Post-Confirmation Debtor Representatives, he shall
       provide twenty (20) day notice thereof to the Office of the United States Trustee
       and the Recovery Trust Committee, and file such notice with the Bankruptcy Court
       ....

Id. § 11.1, Part 3 (emphasis added). Thus, the Recovery Trust Agreement provides that only upon

such election will the Recovery Trustee be relieved of his duties to administer the Recovery Trust.

Id. (Upon election neither “Recovery Trustee nor the members of the Recovery Trust Committee

shall have any further duties or responsibilities under the Agreement or otherwise”).

       33.     Termination of the Recovery Trust Agreement and dissolution of the Recovery

Trust has not occurred pursuant to Part 1; nor has the Recovery Trustee elected to terminate the


                                                14
Recovery Trust pursuant to Part 3. See id. Further, even though the three-year term of the

Recovery Trust ended on November 23, 2018,11 the Recovery Trust has not dissolved and the

Recovery Trust Agreement has not terminated under the express provisions of the Recovery Trust

Agreement. The Recovery Trustee has all the powers provided under the Recovery Trust

Agreement, Plan, and Confirmation Order and will continue to have those powers until the purpose

of the Recovery Trust—final liquidation and distribution of trust assets—has been completely

accomplished.

        34.      As set forth below, the Recovery Trust seeks to accomplish that purpose through

the proposed settlements, followed by a streamlined protocol for the orderly dissolution of the

Recovery Trust and Post-Confirmation Debtor and closure of the Bankruptcy Case. The Recovery

Trustee will remain in place to oversee the completion of the Dissolution Protocol, subject only to

(a) the power of this Court to remove him for cause by a Final Order; and (b) his ability to resign.

                    iv. Unclaimed Distributions Motion

        35.      Certain holders of Allowed Class 3 Claims, as well as certain holders of Allowed

Administrative or Priority Tax Claims, have not cashed their distribution checks or otherwise

accepted payment within 120 days as required under the Plan and Recovery Trust Agreement.

Ryniker Declaration, ¶ 24. Accordingly, pursuant to paragraph 43 of the Confirmation Order and

section 7.9 of the Recovery Trust Agreement, and section 347(b) of the Bankruptcy Code, the

Recovery Trust filed the Unclaimed Distributions Motion requesting that such distributions be

deemed forfeited and that the claims associated therewith be expunged. Although the objection

deadline to the Unclaimed Distributions Motion has not yet passed, the resolution of unclaimed


11
  Until February 2020, lead counsel for the Recovery Trust was Robert Hirsh. Mr. Hirsh departed Arent Fox LLP
(“Arent Fox”) in February 2020 to join Lowenstein Sandler LLP (“Lowenstein”). Lowenstein is counsel to the Class
Plaintiffs. The Recovery Trust has been informed that since joining Lowenstein, Mr. Hirsh has at all times been
ethically walled off.


                                                      15
distributions will not affect the fundamental relief sought in this Motion. Rather, resolution of the

Unclaimed Distributions Motion will only affect the magnitude of final distributions (by about 1-

2 cents per share) to be issued by the Recovery Trust following the determination of this Motion.

       D.       The Recovery Trust and Post-Confirmation Debtor Reached Separate
                Settlements with CLM and the Class Plaintiffs through Mediation.

       36.      Over the course of several weeks in December 2020 and January 2021, the

Recovery Trust, CLM, Post-Confirmation Debtor, Class Plaintiffs, and Revised Equity Group (led

by Mr. Jacks) participated in various voluntary mediation sessions before the Honorable Kevin

Gross (Ret.).

       37.      There were 5 parties involved in the mediation. While the process was challenging,

the results bear the hallmark of a successful mediation: no party was fully satisfied but nonetheless

4 of the 5 parties found consensus through agreements: (i) between the Recovery Trust and the

Post-Confirmation Debtor on the one hand, and CLM on the other, that the CLM Fee Claim will

be allowed and paid in the amount of $3,750,000, pursuant to the Settlement Agreement Resolving

Carter Ledyard Milburn LLP Fee Award Contested Matter attached hereto as Exhibit D (the

“CLM Settlement”) and (ii) between the Recovery Trust and Post-Confirmation Debtor, on the

one hand, and the Class Plaintiffs, on the other, that the Class Plaintiffs will provide $750,000 in

cash to the Recovery Trust release their entitlement to 50% of the economic value of 3,184,713

Class 6 Interests (the “Stock Share”), pursuant the Joint Stipulation and Order Regarding Final

Allocation of Shared Proceeds, “So Ordered” by the EDNY and appended as Exhibit 1 (the “Class

Plaintiff Settlement”) to the proposed Order approving the Class Plaintiff Settlement by this Court

attached hereto as Exhibit B (the CLM Settlement and Class Plaintiff Settlement together, the

“Proposed Settlements”) (the Recovery Trust, Post-Confirmation Debtor, CLM, and the Class

Plaintiffs together, the “Settlement Parties”). The estimated value of the Stock Share set forth in



                                                 16
the Class Plaintiff Settlement was $517,500, although the final value of the Stock Share will

ultimately depend on the total amount of distributions made to Class 6. Ryniker Declaration, ¶

39.

       38.     The Revised Equity Group’s positions, although not pending before any court at

the time of the mediation, were heard, considered, and evaluated during the course of good-faith

efforts to reach a mediated resolution. Unfortunately, the Post-Confirmation Debtor and Recovery

Trust were unable to reach a resolution with Mr. Jacks’ Revised Equity Group. As a result, it is

anticipated that Mr. Jacks may object to this Motion or take other positions adverse to the Recovery

Trust, as he has done in his Opposition to the Motion to Extend Trust and other prior filings. The

Recovery Trust has determined, however, that the positions asserted by Mr. Jacks do not give rise

to any meaningful claim for relief, and do not provide any basis for delaying final distributions,

dissolution of the Recovery Trust and Post-Confirmation Debtor, or closure of the Bankruptcy

Case. See Ryniker Declaration, ¶ 48.

                                     RELIEF REQUESTED

       39.     By this Motion, the Recovery Trust seeks entry of an Order, substantially in the

form attached hereto as Exhibit B, approving the Class Plaintiff Settlement. Approval of the Class

Plaintiff Settlement is critical to implementing the remaining relief sought through this Motion,

including the Final Distribution and other aspects of the Dissolution Protocol, as resolution of the

Class Plaintiff Recovery Issues will result in the collection of the remaining outstanding Recovery

Trust Asset and fix the number of Class 6 Interests to receive distributions through the delivery of

the Class Plaintiffs’ Stock Share.

       40.     In the event the Class Plaintiff Settlement is approved, the Recovery Trust also

seeks entry of an order, substantially in the form attached hereto as Exhibit C, (i) approving the




                                                17
terms of the CLM Settlement as the result of good faith, arm’s length negotiation consistent with

the terms of the Recovery Trust Agreement; (ii) entering the Bar Order; (iii) authorizing the

Dissolution Protocol; (iv) entering the final decree; and (v) granting related relief.

                                       BASIS FOR RELIEF

       A.      The Proposed Settlements Are in the Best Interests of the Estate and Should
               be Approved.

       41.     Approval of the Proposed Settlements resolves the remaining material disputes

pending before this Court and paves the way entry of a final decree closing the Bankruptcy Case;

issuance of final distributions; and dissolution of the Recovery Trust and Post-Confirmation

Debtor.

       42.     Section 5.5(b) of the Recovery Trust Agreement provides the Recovery Trustee

with the right and power, without further Bankruptcy Court approval to:

       Settle, resolve and object to Claims and to file, prosecute, compromise and settle
       Estate Claims assigned and delivered to the Recovery Trust, whether or not the
       Estate Claims or objections to Claims have been commenced prior to the Effective
       Date, and shall be substituted as the real party in interest in any such action or
       objection by or against the Debtors, the Creditors’ Committee or the Equity
       Committee . . .

       43.     Section 5.5(z) of the Recovery Trust Agreement provides the Recovery Trustee

with the power to “[s]eek any relief from or resolution of any disputes concerning the Plan, the

Recovery Trust, or the Recovery Trust Assets by the Bankruptcy Court or any other court with

proper jurisdiction.”

   44. Section 5.6(a) of the Recovery Trust Agreement provides:

       Notwithstanding Section 5.5, the Recovery Trustee shall procure approval by
       majority vote of the members of the Recovery Trust Committee prior to (i) taking
       any action (including settling or selling) with respect to a Recovery Trust Asset . .
       . having a value of $300,000 or more . . . .




                                                 18
     45. Section 5.6(a) of the Recovery Trust Agreement further provides:

        [N]otwithstanding Section 5.5, the Recovery Trustee shall procure approval by
        unanimous vote of the members of the Recovery Trust Committee prior to settling
        any Disputed Claim for an amount of $500,000 or more; provided however, in the
        event the Recovery Trust Committee fails to approve such settlement proposed by
        unanimous vote, but does obtain approval of a majority of the Recovery Trust
        Committee, then the Recovery Trustee may submit the matter to the Bankruptcy
        Court for approval of such action and the non-consenting member of the Recovery
        Trust Committee shall have standing to be heard in opposition to such request.

        46.      The Class Plaintiff Recovery Issues relate to a Recovery Trust Asset having a value

in excess of $300,000, and the CLM Fee Claim is a Disputed Claim for an amount in excess of

$500,000.12 Accordingly, settlement of the Class Plaintiff Recovery Issues and CLM Fee Claim

are subject to the approval of the Recovery Trust Committee. Further, settlement of the Class

Plaintiff Recovery Issues is a Post-Confirmation Debtor Function pursuant to Section 1.1 of the

Plan, and is therefore subject to the review of the Post-Confirmation Debtor Oversight Committee

pursuant to Section 5.1 of the By-Laws.

        47.      The Recovery Trustee obtained unanimous consent and authority from the

Recovery Trust Committee to settle with the Class Plaintiffs and CLM in accordance with the

Proposed Settlements.         Further, the Post-Confirmation Debtor Oversight Committee voted

unanimously to approve the Class Plaintiff Settlement and support the CLM Settlement. See

Ryniker Declaration, ¶¶ 43-44.




12
  The Plan defines “Recovery Trust Assets” to include “Settlement Recoveries,” which include the “Debtors’ Share
(as defined in the Settlement Agreement)” that is the subject of the Class Plaintiff Settlement. See Plan, § 1.1;
Amended Settlement Agreement, ¶ 3. Although settlement of the Class Plaintiff Recovery Issues is a Post-
Confirmation Debtor Function, the disposition of any Recovery Trust Asset is a Recovery Trust Function. See Plan,
§1.1. The Plan requires that the “Post-Confirmation Debtor Representative and Recovery Trustee shall cooperate and
coordinate their effort to implement the Plan, including, among other things, addressing any circumstances where
Post-Confirmation Debtor Functions and Recovery Trust Functions may overlap . . . .” Plan, § 6.5.



                                                       19
        48.      Although the Recovery Trust believes that its positions vis-à-vis the Class Plaintiffs

and CLM are meritorious, each issue has been the subject of expensive litigation in the Bankruptcy

Court, EDNY, and multiple appellate courts. The cost and time savings of a final resolution would

be substantial for both the Post-Confirmation Debtor and the Recovery Trust.

        49.      Overview.13 The Proposed Settlements include the following key terms:

              a. CLM will receive a fee award of $3,750,000, in full and final satisfaction of its Fee
                 Claim, which represents a savings of $1,250,000 of the $5 million reserved for such
                 claim (and a $21,250,000 reduction from the amount previously sought). CLM
                 will, in turn, pay $139,406.30 of such award to D. David Cohen.

              b. The Class Plaintiffs will pay $750,00 in cash to the Recovery Trust and release their
                 entitlement to 50% of the economic value of 3,184,713 Class 6 Interests (which
                 were valued at approximately $517,500 in the Class Plaintiff Settlement, provided
                 that the final value will be depend on the total distributions to Class 6).

              c. The Settlement Parties will exchange mutual releases of the other Settlement
                 Parties, as applicable, and their respective representatives, attorneys, oversight
                 committee members, and other professionals (collectively, and as further defined
                 in the Proposed Settlements, the “Released Parties”).

              d. The Settlement Parties will support and/or not oppose, as applicable, the findings
                 and relief requested in this Motion, including but not limited to, the entry of an
                 order that (i) each of the Settlement Parties and (ii) all other persons that hold, have
                 held, or may hold a claim, debt or liability, a right in law or equity, or other interest
                 or right of an equity holder, against, in or relating to the Debtor, Post-Confirmation
                 Debtor or Recovery Trust (together, (i) and (ii), the “Barred Persons”) shall be
                 barred, enjoined and restrained from commencing, prosecuting, continuing or
                 asserting, either derivatively or directly, in any court, arbitration proceeding,
                 administrative agency, or any other forum in the United States or elsewhere, any
                 actions, causes of action, claims, counterclaims, cross-claims, suits, proceedings,
                 damages, punitive damages, costs, expenses, attorneys’ fees, demands or liabilities
                 whatsoever of any kind or nature, whether known or unknown, accrued or
                 unaccrued, in law, equity or otherwise that the Barred Persons ever had, now have
                 or may have against any of the Released Parties, which arises from or is related to
                 the CLM Fee Claim or the Class Plaintiff Recovery Issues, or which seeks relief
                 contrary to any order of this Court in the Bankruptcy Case (the “Bar Order”);
                 provided, however, that nothing in such Bar Order shall preclude Beneficiaries of
                 the Recovery Trust from receiving distributions of the proceeds of the Proposed

13
  In the event of any actual or perceived differences between this Motion and the CLM Settlement, or between this
Motion and the Stipulation and Order approved by the EDNY governing the Class Plaintiff Settlement, the terms of
the respective settlements shall control.


                                                       20
                 Settlements in accordance with the terms of the Plan and Recovery Trust
                 Agreement.

        50.      CLM Settlement. The settlement with CLM is in the best interest of the estate and

should be approved. While the Recovery Trust has contended that CLM is entitled to a payment

of fees and expenses totaling approximately $623,000, CLM initially filed a claim for $1,860,000,

and then later requested a fee reserve of $25 million. Compare Application of D. David Cohen

and Carter Ledyard Milburn LLP for Fees and Expenses and Memorandum in Opposition to the

Payment of Fees and Expenses of Derivative Counsel [D.I. 3300], with Motion of Carter Ledyard

& Milburn LLP to Establish Reserve to Pay Fee Award Pursuant to Order Dated December 3,

2015 [D.I. 4019].

        51.      Although the Recovery Trust believes an award based on a high multiplier or a

common fund theory is unlikely under applicable law if litigated to verdict (and likely, on appeal

as well), the proposed payment of $3,750,000 will save the Recovery Trust (and the Post-

Confirmation Debtor) the substantial delay and cost of litigating this issue, both before this Court

and in connection with any appeal, and will mitigate the uncertainties attendant to the uncertain

outcome of such litigation with CLM.14 There are reasonable scenarios in which the total cost of

litigating and payment of the CLM Fee Claim will exceed the proposed payment. The CLM Fee

Claim is already the subject of two decisions by the Third Circuit Court of Appeals and the

Recovery Trust anticipates that, after completion of discovery, motion practice, the retention of




14
  Although the Third Circuit indicated that the use of the lodestar method in this case would be appropriate, it left
open the possibility that the Bankruptcy Court could apply a fee multiplier. See S.S. Body Armor I., Inc. v. Carter
Ledyard & Milburn LLP, 927 F.3d 763, 773 (3d Cir. 2019) (“Although the lodestar method yields a fee that is
presumptively sufficient, courts may, in rare and exceptional circumstances, use a multiplier to adjust the fee award
upward or downward”).




                                                         21
experts and a trial before this Court, an outcome that is unsatisfactory to CLM would likely result

in a third trip to the Third Circuit.

        52.     Continued litigation over the CLM Fee Claim would require the creation of

substantial reserves for the Recovery Trust and Post-Confirmation Debtor to fund professional

fees. The CLM Settlement eliminates the need to establish additional professional fee reserves,

and also frees up $1,250,000 from the Fee Claim reserve currently held by the Post-Confirmation

Debtor so that holders of Class 6 Trust Interests may receive distributions faster and in larger

denominations. Accordingly, the Recovery Trust submits that this settlement is a sound exercise

of business judgment and is well within the range of reasonableness, and respectfully requests its

approval by this Court. See Ryniker Declaration, ¶ 46.

        53.     Class Plaintiff Settlement. The primary roadblock to a full recovery from the

Class Plaintiffs is that, even if the Debtor and Recovery Trust were to prevail in litigation, the

Class Plaintiffs lack sufficient funds to satisfy any such full recovery. The Debtor and the

Recovery Trust seek turnover of approximately $4,773,000 from the Class Plaintiffs but

understand that the Class Plaintiffs do not have such funds. In keeping with MLARS’ practice of

compensating victims according to their individual losses, MLARS required remission

distributions to be made directly to members of the class and required that the funds were “not [to

be] used to satisfy any other Class obligations.” Global Settlement, Exh. C, p. 1. Accordingly,

the Recovery Trust understands that the Class Plaintiffs hold only approximately $1,500,000 in

cash on hand that is itself subject to outstanding expense obligations with competing claims to the

funds, and additional expenses anticipated by the Class Plaintiffs. Ryniker Declaration, ¶ 41.

Moreover, the Amended Settlement Agreement contemplates that the parties use their “reasonable

best efforts, consistent with their respective fiduciary duties” to achieve the agreed to allocation;




                                                 22
there is no absolute or unequivocal allocation. Thus, the Class Plaintiffs may not be required to

satisfy the shortfall in full. There is also the potential for a lengthy and costly appeals process

which might negate materially the benefit of the additional proceeds from the Class Plaintiffs. The

Class Plaintiff Settlement resolves these issues and uncertainties by requiring the Class Plaintiffs

to contribute in excess of $1,250,000 in value to the Recovery Trust through a combination of cash

and the Stock Share that will be surrendered by the Class Plaintiffs as part of the settlement.

        54.     In accordance with this Court’s April 2020 Decision, the Class Plaintiffs, Post-

Confirmation Debtor, and Recovery Trust submitted the Class Plaintiff Settlement to the EDNY,

requesting in the EDNY’s approval of the final allocation of settlement on February 23, 20201.

However, the Class Plaintiff Settlement will not become effective unless this Court approve the

Class Plaintiff Settlement, and both approval orders become final. See Exhibit B, Exh. 1 (Class

Plaintiff Settlement).15

        55.     The Recovery Trust submits that the Class Plaintiff Settlement is a sound exercise

of business judgment of the Recovery Trust and the Post-Confirmation Debtor and is well within

the range of reasonableness. Accordingly, the Recovery Trust, supported and joined by the Post-

Confirmation Debtor, respectfully requests that the Court approve the Class Plaintiff Settlement.

        56.     Bar Order. The Bar Order is a critical and central feature of the Recovery Trust’s

efforts to ensure that the funds secured pursuant to the Proposed Settlements are effectively

preserved for the benefit of the Recovery Trust’s Beneficiaries rather than being used to fund

further litigation surrounding issues that are the subject of final orders of this Court, including the

CLM Fee Claim and Class Plaintiff Recovery Issues covered by the Proposed Settlements. For



15
  To the extent necessary, the Post-Confirmation Debtor or Recovery Trust will notify the EDNY of this Court’s
approval of the Stipulation and Order entered by the EDNY.



                                                     23
instance, Mr. Jacks, a holder of Class 6 Trust Interests, has been a prolific litigator in this case, and

there is no indication that his litigation efforts will abate.16 The cost of these repeated and

unsuccessful litigation efforts by Mr. Jacks and his associates has been borne by all of Class 6 and

will continue to be so borne unless the majority of Class 6 who have not signed onto Mr. Jacks’

litigation agenda are given a relief valve forged in equity. The Bar Order is such a relief valve.

         57.      Courts have held that bar orders are authorized pursuant to section 105 of the

Bankruptcy Code (as well as Bankruptcy Rule 9019), and in determining whether to approve a bar

order in connection with a settlement, courts consider the following factors: (i) whether any third-

party claims to be barred are interrelated with estate claims; (ii) the likelihood any non-settling

parties would prevail on barred claims; (iii) the complexity of any estate litigation with the

beneficiaries of the bar order; and (iv) whether continued litigation by the estate and other parties

against the beneficiary of the bar order would deplete estate resources. See, e.g., United States v.

Hartog, Trustee, 597 B.R. 673, 680–81 (S.D. Fla. 2019); In re Equine Oxygen Therapy Resources,

Inc., 2015 WL 1331540, at *6 (Bankr. E.D. Ky. 2015); see also In re Tri Valley Corp., No. 12-

12291-MFW (Bankr. D. Del. Oct. 15, 2015) [Doc. 985] (approving settlement involving allocation

of class action settlement proceeds and entry of bar order against further litigation); In re Superior

Homes & Investments, LLC, 521 Fed. Appx. 895, 897 (11th Cir. 2013) (bankruptcy court did not

abuse discretion in approving “compromise that would result in the Non–Debtor Defendants

paying $800,000 to the Estate in exchange for the entry of an order barring further litigation against

the Debtor and the Non–Debtor Defendants”); Cf. S.E.C. v. Kaleta, No. CIV.A. H-09-3674, 2013

WL 2408017, at *6 (S.D. Tex. May 31, 2013) (entering bar order in context of settlement was fair,


16
  See Recovery Trust’s Omnibus Reply to (I) Responses to First and Second Omnibus Non-Substantive Objections to
Proofs of Interest and (II) Recovery Trust’s Motion for Holdback from First Interim Distribution to Interest Holders,
pp. 7-8 [D.I. 4446] (explaining that Mr. Jacks previously sued a liquidating trustee where his scheme to obtain double-
payment in a chapter 11 case was foiled).



                                                         24
equitable, and in best interest of receivership estate where litigation costs would have drained

estate assets).

         58.       Here, the claims subject to the Bar Order either relate directly to the CLM Fee

Claim and Class Plaintiff Recovery Issues, or prevent parties in the Bankruptcy Case from re-

litigating other issues previously determined by a final order of this Court. 17 Although the

Recovery Trust is unaware of any valid claims that would be extinguished by the Bar Order, Mr.

Jacks and other members of his Equity Group and Revised Equity Group have asserted baseless

and frivolous claims against the Settlement Parties and their respective professionals regarding

matters subject to the Bar Order, including those previously determined in favor of the Post-

Confirmation Debtor and Recovery Trust in the April 2020 Decision, such as the division of funds

pursuant to the Amended Settlement Agreement and Global Settlement. See Ryniker Declaration,

¶ 48; see also FN 17, supra & ¶ 89, infra. Absent the finality and closure afforded by a Bar Order,

the Recovery Trust and Post-Confirmation Debtor will be targeted for further litigation by Mr.

Jacks that will result in substantial delay,18 placing the substantial achievements for Class 6 at risk

and causing material reductions in distributions to the holders of Class 6 Trust Interests (of which

Mr. Jacks and his Equity Groups are members). Id., ¶ 54.



17
  Mr. Jacks has shown a penchant for re-litigating and attempting to circumvent this Court’s Final Orders in order to
extract perceived value for himself. For example, Mr. Jacks did not object to the Recovery Trust’s Motion for an
Order Approving Equity Distribution Procedures and Granting Related Relief [D.I. 4430]. Nonetheless, he and his
associates filed individual Proofs of Interests duplicative of the Proofs of Interest filed by their Brokers and Banks, in
violation of the Equity Procedures Order. Mr. Jacks and his associates refused to withdraw the Proofs of Interest,
forcing the Recovery Trust to engage in litigation to expunge the duplicative Proofs of Interest and create a holdback
mechanism to facilitate interim distributions to the remainder of Class 6, which Mr. Jacks and his associates also
opposed. Similarly, Mr. Jacks did not appeal this Court’s finding in the April 2020 Decision that the Debtor lacked a
reversionary interest in the Class Plaintiff remission award. Yet, Mr. Jacks continues to threaten the Post-Confirmation
Debtor and Recovery Trustee with litigation for not pursuing that non-existent reversionary interest.

18
  In early 2015, while back-channeling with David Brooks’ family to formulate a competing plan, Mr. Jacks explained
his savvy for manipulating the judicial process as a pro se litigant: “I intentionally drug out a civil case 5 years just to
beat down a lawyer on the other side. . . . [I]t didn’t cost me anything.” See Exhibit E.



                                                            25
         59.      The Recovery Trust Agreement requires the indemnification of the Recovery

Trustee and his professionals with certain exceptions for gross negligence, fraud, or willful

misconduct. RTA, § 5.12. Similarly, the By-Laws provide for the indemnification of the Post-

Confirmation Debtor Representative and his professionals to the fullest extent permitted under

Delaware law. See By-Laws, Art. VII. In addition, as set forth below, the Recovery Trust

Agreement and By-Laws authorize the creation of indemnification reserves to fund such liabilities

where, as here, a party has threatened the indemnified parties.19

         60.      Consistent with these rights and obligations, the Recovery Trust and Post-

Confirmation Debtor are funding indemnification reserves and professional retainers. See Ryniker

Declaration, ¶ 31. In the absence of the Bar Order, the entirety of those indemnification reserves

and retainers will continue to be held for the foreseeable future to protect against the risk of

litigation. Id., ¶ 54. In contrast, entry of the Bar Order will permit the Recovery Trust and Post-

Confirmation Debtor to substantially reduce their respective reserves and retainers, freeing up such

funds to increase the distributions to the holders of equity interests subject to the Bar Order by

approximately 9 cents per share. Id. In other words, rather than total distributions of 27 cents (or

less) per share without the Bar Order, holders of Class 6 Interests are likely to receive as high as

36 cents per share with the Bar Order. Id., ¶¶ 53-54. For these reasons, and in light of the unique

circumstances of this case, the Bar Order is fair and equitable, and should be approved in

connection with the Proposed Settlements.



19
   In his Motion for an Order Re-Establishing a Recovery Trust, Removing Certain Estate Fiduciaries for Cause,
Requiring Disgorgement of Fees and Related Relief [D.I. 4492] (“Motion to Re-Establish”), Jacks made numerous
inflammatory allegations against the Recovery Trust, Post-Confirmation Debtor and professionals. Although the
Motion to Re-Establish was stricken by the Court, see Order [D.I. 4516], because Jacks misrepresented himself as a
pro se litigant while utilizing the assistance of a non-Delaware attorney, John Malone (also a member of the Equity
Groups), to file pleadings, Jacks’ intentions are clear. Jacks’ position about the CLM Fee Claim is likewise clear from
his statements that CLM has, inter alia, “not done anything for the estate.” Statement of Jon Jacks [D.I. 4041].



                                                          26
       61.      Compliance with Standard of Care. Pursuant to section 5.3 of the Recovery Trust

Agreement:

       [T]he Recovery Trustee shall not be liable to the Recovery Trust or any Beneficiary
       for any act he may do or omit to do as a Recovery Trustee while acting in good
       faith and in the exercise of his reasonable business judgment. The foregoing
       limitation on liability will apply equally to the agents, professionals, accountants,
       attorneys, and/or employees of the Recovery Trustee acting on behalf of the
       Recovery Trustee in the fulfillment of the Recovery Trustee’s duties hereunder.

       62.      The Recovery Trustee, Recovery Trust Committee members, and Recovery Trust

professionals, have engaged in good faith, arms’ length discussions to resolve the pending

litigation and to wind-down the Bankruptcy Case. The Recovery Trust submits that the Proposed

Settlements represent a comprehensive and fair resolution. Accordingly, the Recovery Trust

requests entry of an order pursuant to section 5.3 of the Recovery Trust Agreement, finding that

the Recovery Trustee, oversight committee members, and professionals have acted in good faith

and in the best interests of the Recovery Trust’s Beneficiaries in negotiating and entering the

Proposed Settlements and in winding down and dissolving the Recovery Trust in the manner set

forth herein.

       63.      Exculpation and Release. In addition, the Recovery Trust seeks approval for the

exculpation and release provisions covering the Released Parties, as set forth in the Proposed

Settlements, which provide for full releases of claims against the Released Parties.

       64.      Section 5.12 of the Recovery Trust Agreement provides that the Recovery Trustee,

Recovery Trust Committee members, and professionals of the Recovery Trust will not be held

liable for any acts or omissions under the Plan, Recovery Trust Agreement, or Confirmation Order,

with exceptions for gross negligence, willful misconduct, fraud, or a criminal act.

       65.      Further, Sections 9.3 and 9.4 of the Plan provides for the release and exculpation

of the Recovery Trust, Recovery Trustee, Post-Confirmation Debtor, Post-Confirmation Debtor



                                                27
Representative, counsel to the Recovery Trust and Post-Confirmation Debtor, and counsel to the

Class Plaintiffs.

        66.     Finally, section 5.5(z) of the Recovery Trust Agreement authorizes the Recovery

Trustee to “[s]eek any relief from or resolution of any disputes concerning the Plan, the Recovery

Trust, or the Recovery Trust Assets by the Bankruptcy Court,” provided that he obtains any

necessary approvals of the Recovery Trust Committee pursuant section 5.6(a), which he has done

here.

        67.     Thus, the Recovery Trust requests that this Court approve the release and

exculpation provisions for the Released Parties to the fullest extent allowed under the Plan,

Recovery Trust Agreement, and applicable law.

        68.     Recovery Trust Authority.      Pursuant to Section 1.1 of the Plan, the Post-

Confirmation Debtor Functions include the “settlement and/or any disposition of Settlement

Recoveries” (i.e., the Debtor’s share of the recoveries under the Amended Settlement Agreement).

The Settlement Recoveries are an asset of the Recovery Trust. Id. (“Recovery Trust Assets”).

Under such circumstances, the Plan requires the Recovery Trustee and Post-Confirmation Debtor

Representative to cooperate and coordinate their efforts. Id. § 6.5. See RTA, § 4.4; By-Laws, §

5.3. The Recovery Trust has coordinated with the Post-Confirmation Debtor, which is a party to

the Proposed Settlement with the Class Plaintiffs and cooperated in the filing of the proposed

stipulation and order in the EDNY. See Ryniker Declaration, ¶ 19.

        69.     The Recovery Trust is also authorized under the Plan to settle the CLM Fee Claim,

which is a general unsecured claim. See id. § 1.1 (“Recovery Trust Functions”); Memorandum

Order dated July 21, 2020 [D.I. 4469], p. 10. (CLM Fee Claim is a general unsecured claim).




                                               28
         70.      As noted above, the Recovery Trust Committee has unanimously authorized the

Recovery Trust to enter into the Proposed Settlements pursuant to Section 5.6(a) of the Recovery

Trust Agreement. See Ryniker Declaration, ¶ 43.

         71.      Further, the Recovery Trust has authority under the Recovery Trust Agreement to

enter into the Proposed Settlements because, pursuant to Section 11.1 of the Recovery Trust

Agreement, the Recovery Trust Agreement has not terminated and the Recovery Trust continues

to operate under applicable law.

         72.      Part 1 of Section 11.1 of the Recovery Trust Agreement provides that the Recovery

Trust is to be dissolved and of no further force and effect, and the Recovery Trust Agreement is to

terminate, upon the earlier to occur of (i) final distributions having been made pursuant to the

Recovery Trust Agreement, and (ii) the entry of a final order of this Court terminating and

dissolving the Recovery Trust. See RTA, § 11.1. In the alternative, Part 3 allows the Recovery

Trustee to elect to terminate the Recovery Trust, at which point the Recovery Trustee will be

absolved of his duties to the Recovery Trust. Id. Because none of these events have occurred, the

Recovery Trust has not dissolved. Rather, the Recovery Trust is in wind-down mode, tasked with

resolving the few remaining issues before final distributions are to be made, at which point, the

Recovery Trust will be dissolved.

         73.      Although the Recovery Trust has, in an abundance of caution, requested an

extension of the term of the Recovery Trust,20 the resolution of that request does not bear upon the




20
   Motion to Extend Trust [D.I. 4527]. Granting the Motion to Extend Trust would confirm the continued income tax
treatment of the Recovery Trust as a grantor trust, consistent with PLR 2020044002 (IRS agreed liquidating trust
should continue to be treated as a grantor trust for federal income tax purposes where bankruptcy court allowed motion
to extend term nunc pro tunc). The Recovery Trust is not obligated to seek a private letter ruling from the IRS and
does not currently plan to do so, but it desires to be in the same factual situation as the liquidating trust that received
the favorable ruling in PLR 2020044002.



                                                           29
extent of the Recovery Trustee’s authority to date; his authority to enter into the Proposed

Settlements; or his authority to implement the Dissolution Protocol set forth below.

       74.      Nonetheless, in light of the statements made in Mr. Jacks’ Objection to the Motion

to Extend Trust, his stricken Motion to Re-Establish, and otherwise, it is critical to all Settlement

Parties that the Proposed Settlements achieve certainty and finality, which necessitates a finding

from this Court that the Recovery Trust remains authorized to enter the Proposed Settlements. For

the reasons stated herein, the Recovery Trust requests that the Court make such a finding in

approving the Proposed Settlements.

       B.       The Dissolution Protocol Will Bring Finality to the Bankruptcy Case.

      75.       Subject to the Court’s final approval of the Proposed Settlements, Bar Order, and

other findings and rulings requested herein, the Recovery Trust has completed the claims

reconciliation process and is prepared to make a final distribution to the holders of Class 3 (i.e.,

CLM) and Class 6 Interests. See Ryniker Declaration, ¶¶ 51-54. Accordingly, the Recovery Trust,

in coordination with the Post-Confirmation Debtor, has taken steps to implement the Dissolution

Protocol in accordance with the Plan, Disclosure Statement, Recovery Trust Agreement, and By-

Laws, and will complete such implementation upon the entry of the Orders requested herein, and

the occurrence of (i) the expiration of time to appeal such Orders, provided that such Orders are

not stayed and no appeals have been taken from such Orders, or (ii) resolution of any appeals from

such Orders, provided that such Orders are not reversed, stayed, modified or amended on appeal

(the satisfaction of conditions (i) or (ii) rendering any order described herein a “Final Order”). The

Dissolution Protocol entails the following:

             a. Issuance of Final Distributions;

             b. Deemed Satisfaction of Claims and Interests;




                                                   30
             c. Payment of Quarterly Fees to Office of United States Trustee (“UST Fees”);

             d. Termination of Certain Expenses;

             e. Payment of Accrued Wind-Down Expenses;

             f. Funding of Prepaid Indemnification Reserves;

             g. Donation of De Minimis Residue, if any, to Charity;

             h. Dissolution of Post-Confirmation Debtor;

             i. Dissolution of Recovery Trust; and

             j. Filing of Final Tax Returns

       76.      Courts have entered similar omnibus procedural relief in connection with case-

closing motions. See, e.g., In re Washington Mutual Inc., No. 08-12229 (MFW) (Bankr. D. Del.

Dec. 20, 2019) [D.I. 12707] (Final Decree and Order granting omnibus relief sought by liquidating

trust, including trust dissolution protocol, survival of trust indemnity provisions, and forfeiture of

unclaimed distributions); In re Cable & Wireless USA, Inc., 338 B.R. 609, No. 03-13711 (KJC)

(Bankr. D. Del. Mar. 25, 2009) [D.I. 3896] (Order Granting Motion of the Liquidating Trustee of

the Omega Liquidating Trust for an Order Approving (I) Final Distribution and Maximum Creditor

Reserve, (II) Entry of Final Decree and Procedures in Connection Therewith, and (III) Related

Relief).

       77.      Final Distributions. Pursuant to sections 3.1, 3.5, 5.2, 5.5, and 7.1 of the Recovery

Trust Agreement, the Recovery Trust is authorized and empowered to make distributions to the

Beneficiaries of the Recovery Trust in accordance with the terms of the Plan, Confirmation Order,

and Recovery Trust Agreement. The Beneficiaries of the Recovery Trust are: (i) holders of

Allowed Class 3 Claims (general unsecured claims), set forth in Exhibit 6 to the Ryniker




                                                 31
Declaration; and (ii) holders of Allowed 6 Interests (old common stock interests), set forth in

Exhibit 7 to the Ryniker Declaration.21

         78.      Section 4.6 of the Plan provides that the issuance of final distributions to holders of

allowed equity interests is subject to the satisfaction of allowed unsecured claims. This Court’s

approval of the Proposed Settlements, satisfaction of the CLM Fee Claim in accordance therewith,

the EDNY’s approval of the final allocation in respect of the Class Plaintiff Recovery Issues

(granted on February 23, 2021), and the approval of the other relief requested in this Motion, will

clear the remaining impediments to making final distributions.

         79.      After making and receiving payments under the Proposed Settlements, payment of

expenses, and release of surplus indemnification reserves in connection with entry of the Bar

Order, the Recovery Trust projects that the disbursement agent, KCC, will hold approximately

$5.3 million in distributable cash, which – together with allowance of the Unclaimed Distributions

Motion – will allow for a final distribution as high as approximately 16-18 cents per share (the

“Final Distribution”), increasing the total distributions to holders of Class 6 Interests to as high as

approximately 35-36 cents per share. See Ryniker Declaration, ¶ 53.22 Accordingly, upon the

entry of the order approving this Motion, and such order becoming a Final Order, the Recovery

Trust will issue the Final Distribution as set forth herein.

         80.      Deemed Satisfaction of Claims and Interests. Pursuant to sections 105 and 1142

of the Bankruptcy Code, the Recovery Trust seeks an order that, upon the issuance of the Final

Distribution described in this Motion, the allowed claims and interests of all Beneficiaries of the



21
  The Recovery Trust Agreement also identifies the holders of any Allowed Class 4 Claims as Beneficiaries. The
Court previously found that there are no holders of Allowed Class 4 Claims. See Confirmation Order, p. 11.
22
  The projected 35-36 cent per share total distribution is comprised of: (i) first interim distribution of 15 cents; (ii)
second interim distribution of 3 cents; and (iii) Final Distribution of 18 cents, of which (a) 9 cents are dependent on
entry of the Bar Order, and (b) 1-2 cents are dependent on allowance of the Unclaimed Distributions Motion.



                                                           32
Recovery Trust, as identified in Exhibits 6 & 7 to the Ryniker Declaration, will be deemed paid

or otherwise satisfied in full. In the event of a residue from any indemnification reserves, expense

reserves, or retainers, such residue will be transferred to the distribution agent pursuant to the

applicable professional undertaking, to be distributed to Class 6, to the extent practicable after the

payment of any further expenses, or if impracticable, donated to charity. See RTA, §5.5(s); 5.12,

5.17, 5.18, 11.1, and 12.15.

       81.      UST Reporting. The Recovery Trust will pay all fees owed to the United States

Trustee until a final decree is entered, in accordance with Section 12.5 of the Recovery Trust

Agreement.

       82.      Termination of Certain Expenses. The Recovery Trust seeks to eliminate any

ongoing expenses in furtherance of completing the wind-down of the Recovery Trust, Post-

Confirmation Debtor, and Bankruptcy Case. These include the ongoing costs of the storage of

records, and payment of Epiq Bankruptcy Solutions (“Epiq”) as Noticing, Claims and Balloting

Agent pursuant to the Court’s Order authorizing Epiq’s retention dated April 16, 2020 [D.I. 40].

Epiq has maintained the claims register and a case website, as well as provided noticing services,

throughout the Bankruptcy Case. Upon the entry of the Final Orders approving the Proposed

Settlements, the Recovery Trust will no longer be in need of such services. Nor will the Recovery

Trust need to preserve the vast amount of material presently in storage. See Ryniker Declaration,

¶ 61. Accordingly, the Dissolution Protocol will include the following:

             a. Destruction of Records. Pursuant to Section 6.9 of the Plan and Section 12.3(b) of
                the Recovery Trust Agreement, the Recovery Trust hereby provides notice that it
                and the Post-Confirmation Debtor intend to destroy all records that are no longer
                required to effectuate the terms of the Plan and Recovery Trust Agreement.

             b. Disposal of Burdensome Materials. Pursuant to Section 3.4 of the Recovery Trust
                Agreement, the Post-Confirmation Debtor intend to abandon and dispose of any
                stock, materials or components in order to eliminate continuing storage costs.



                                                 33
             c. Disbandment of Oversight Committees. Following approval of the Proposed
                Settlements by Final Orders and the issuance of the Final Distribution, the Recovery
                Trust Oversight Committee and Post-Confirmation Debtor Oversight Committees
                will be disbanded, as the purpose of the Recovery Trust will be fulfilled, the Post-
                Confirmation Debtor Functions will be completed, the interests of Beneficiaries
                will be satisfied and, therefore, the duties of the oversight committees will be
                complete. See, e.g., RTA, §§ 3.1, 5.6; By-Laws, § 5.1.

             d. Termination of Epiq. Upon the entry of a Final Order granting the Motion, the
                Recovery Trust will terminate the services of Epiq. The case website will be shut
                down and, in accordance with Local Rule 2002-1(f), Epiq will “(a) forward to the
                Clerk an electronic version of all imaged claims, (b) upload the creditor mailing list
                into CM/ECF and (c) docket a Final Claims Register.” Epiq will also “transport all
                original claims to the Philadelphia Federal Records Center, 14470 Townsend Road,
                Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form indicating
                the accession and location numbers of the archived claims.” Id.

       83.      Wind-Down Expenses.          Pursuant to section 5.5(m) of the Recovery Trust

Agreement, the Recovery Trust is authorized to pay all expenses and obligations of the Recovery

Trust. Pursuant to Section 6.4(d) of the Plan and Sections 3.3, 3.7, and 5.5(f) of the Recovery

Trust Agreement, the Recovery Trust is authorized to reserve sufficient funds to pay the Recovery

Trust’s expenses and obligations, including the payment of professional fees. Pursuant to section

5.5(cc) of the Recovery Trust Agreement, the Recovery Trust is authorized to take such “actions

as shall be necessary to . . . wind down the affairs of the Recovery Trust and effect the closing of

the Chapter 11 Cases . . . .” This includes the creation of wind-down reserves to close the

Bankruptcy Case. See Recovery Trust Agreement, §5.5(s).

       84.      The Recovery Trust is establishing a reserve for the payment of the anticipated

remaining expenses to wind down the affairs of the Recovery Trust and close the Bankruptcy Case.

See Ryniker Declaration, ¶ 30(d).

       85.      In addition, pursuant to sections 4.1(a) (dissolution of Post-Confirmation Debtor)

4.4 (cooperation with Post-Confirmation Debtor), and 5.5(cc), supra, of the Recovery Trust




                                                  34
Agreement, and section 6.3(c) (Fees/Expenses of Post-Confirmation Debtor Representative) of the

Plan, the Recovery Trustee has worked with the Post-Confirmation Debtor Representative to

identify the amounts needed to cover the anticipated wind-down expenses and fees of the Post-

Confirmation Debtor, and a reserve is being established for such expenses and fees. See Ryniker

Declaration, ¶¶ 30-32.

         86.      Prepaid Indemnification Reserves. Pursuant to section 5.12(a) of the Recovery

Trust Agreement, “[t]he Recovery Trust shall indemnify the Recovery Trustee, the Trustee

Professionals, the Recovery Trustee’s agents and servants, and any members of the Recovery Trust

Committee and hold them harmless from and against any and all liabilities, expenses, claims,

damages and losses incurred by them as a direct result of actions taken omissions to act by them

in such capacity or otherwise related to this Agreement or the Recovery Trust.”23

         87.      Further, the “Recovery Trust shall indemnify and hold harmless any Entity who

was, or is, a party, or is threatened to be made a party, to any pending or contemplated action. . . .

The costs or expenses incurred by any Entity entitled to the benefit of the provisions of this Section

5.12 in defending any such action, suit or proceeding may be paid by the Recovery Trust in advance

of the institution or final disposition of such action, suit or proceeding, if authorized by the

Recovery Trustee, subject to providing an undertaking to repay all such advanced amounts if it is

subsequently determined that such entity is not entitled to indemnification under this Section 5.12.”

RTA, § 5.12(a) (emphasis added).

         88.      Similarly, Article 7 of the By-Laws provides for indemnification by the Post-

Confirmation Debtor, to the fullest extent permitted by Delaware law, of the Post-Confirmation



23
   Pursuant to section 5.9 of the Recovery Trust Agreement, the Trustee Professionals include “any professionals,
including accountants, financial advisors, legal advisors, brokers, consultants, custodians, investment advisors, asset
services, auditors, and other agents, as the Recovery Trustee deems necessary . . . to carrying out his duties . . . .”



                                                         35
Debtor Representative, any members of the Post-Confirmation Debtor Oversight Committee, and

professionals of the Post-Confirmation Debtor or Post-Confirmation Debtor Representative who

have been threatened or made a party to a proceeding by reason of its services in connection with

such role. See By-Laws, §§ 7.1-7.2. Article 7 also permits certain prepayments in connection with

threatened litigation, subject to the requirement that parties receiving such a prepayment agree to

return any funds later determined to be unnecessary or unqualified for indemnification purposes.

See By-Laws, §§ 7.3 (“Expenses Payable in Advance”).

        89.      Here, the Recovery Trust is funding reserves for anticipated indemnification

expenses of the Recovery Trustee and the Recovery Trust’s counsel and oversight committee

members, to facilitate the dissolution of the Recovery Trust and closure of the Bankruptcy Case.

See Ryniker Declaration, ¶ 32. In addition, the Recovery Trust understands that the Post-

Confirmation Debtor is funding similar reserves pursuant to the By-Laws. Id.. Although these

professionals are not currently engaged in pending litigation, Mr. Jacks threatened such litigation,

consistent with his prior statement about manipulating the judicial process as a pro se litigant:

        I intentionally drug out a civil case 5 years just to beat down a lawyer on the other
        side. . . . [I]t didn’t cost me anything.

Exhibit E.24

        90.      The Recovery Trust believes Mr. Jacks’ threats and allegations are meritless but, in

the absence of the Bar Order requested herein, there is a need for funds to pay litigation expenses

and fulfill indemnification obligations pursuant to Section 5.12(a) of the Recovery Trust

Agreement and Article 7 of the By-Laws, as applicable. However, in the event the Court enters

the Bar Order, the total required indemnification reserves and professional retainers for all parties



24
  Mr. Jacks made this statement in a 2015 email exchange in which he sought to align with convicted felon David
Brooks and his family members to file a competing Plan. See also ¶ 58 & FN 18, supra.



                                                      36
will be reduced by approximately $2.98 million, resulting in a corresponding increase of

approximately 9 cents to equity distributions. See Ryniker Declaration, ¶¶ 52-53. As set forth

herein, the Recovery Trustee shall remain Recovery Trustee with respect to such reserves and

retainers. See ¶ 80, supra.

       91.     The professionals holding indemnification reserves and retainers must transmit any

unapplied indemnification funds or retainers to the appointed distribution agent. Id., ¶ 59. The

distribution agent will then disburse the residue (minus any costs) to holders of Class 6 Trust

Interests pro rata, provided, however, that in the event the cost of making such disbursements is

likely to exceed the value of the residue to be disbursed, the distribution agent will be permitted to

donate the residue to a charity, consistent with section 5.5(s) of the Recovery Trust Agreement.

       92.     The Recovery Trust retained Kurtzman Carson Consultants (“KCC”) to provide

disbursement services in the event there is any indemnification, retainer or expense residue. See

Ryniker Declaration, ¶ 60.

       93.     Authority to Donate Remaining Assets to Charity. Pursuant to Section 7.13 of

the Recovery Trust Agreement, in the event the Recovery Trust “has assets remaining that do not

exceed $25,000 in value, the Recovery Trustee, in his discretion can donate such assets to a

charitable organization of his choice.” In the event that after the payment of the Final Distribution,

indemnification payments, and the Recovery Trust’s expenses, the Recovery Trust is left with cash

of $25,000 or less, the Recovery Trustee shall donate such funds to charity, e.g., Her Justice; AIRA

Grant Newton Educational Endowment Fund.

       94.     Dissolution of the Post-Confirmation Debtor. Pursuant to section 1.1 (“Post

Confirmation Debtor Functions”) of the Plan, the Post-Confirmation Debtor Representative is or

may be (“subject to the Post-Confirmation Debtor Oversight Committee”) authorized to take such




                                                 37
actions as are necessary to terminate the Post-Confirmation Debtor’s corporate existence.

Accordingly, the Post-Confirmation Debtor will be dissolved, and the Post-Confirmation Debtor

Oversight Committee will be disbanded, following the (a) approval by this Court of the Proposed

Settlements, and the orders approving the Proposed Settlements becoming final and non-

appealable; (b) the EDNY’s approval of the final allocation in respect of the Class Plaintiff

Recovery Issues, and the order becoming final and non-appealable; (c) the receipt by the Recovery

Trust of all consideration to be paid by the Class Plaintiffs pursuant to the Class Plaintiff

Settlement; and (d) receipt by the Recovery Trust of the $1,250,000 residue of the CLM Fee Claim

reserve to be released by the Post-Confirmation Debtor pursuant to the CLM Settlement.             See

Ryniker Declaration, ¶ 62.

       95.     Dissolution of the Recovery Trust.            Section 11.1 of the Recovery Trust

Agreement provides that the Recovery Trust will dissolve and terminate:

       upon the earlier to occur of (i) the final Distribution of all monies and other
       Recovery Trust Assets in accordance with the terms of this Agreement, the Plan
       and Confirmation Order and (ii) entry of a final Order of the Bankruptcy Court
       terminating and dissolving the Recovery Trust as provided under the Plan.

Consistent with this provision, the Recovery Trust requests that the Court enter an Order dissolving

the Recovery Trust and terminating the Recovery Trust Agreement, except as to Sections 5.12,

5.18, and related provisions, as of the date that the Final Distributions is made. All other provisions

of the Recovery Trust Agreement unrelated to the administration of indemnification reserves,

professional fees and expenses, and the limited administrative obligations surviving dissolution of

the Recovery Trust (e.g., the filing of the final tax return) will be deemed terminated and of no

further force and effect. The Recovery Trustee will remain in place for the limited purpose of such

surviving functions and, as the Recovery Trust Committee will be disbanded and Article VIII of

the Recovery Trust Agreement will be terminated, the Recovery Trust requests entry of an order



                                                  38
that – consistent with Article VIII – the Recovery Trustee may only be removed by order of the

Bankruptcy Court upon (i) a showing by clear and convincing evidence of willful misconduct,

gross negligence, misappropriation, embezzlement, or inability to carry out his duties due to death,

illness, or disability; or (ii) his resignation, subject to a final accounting of any accrued unpaid

fees, expenses, or other disbursements, notwithstanding anything to the contrary in the Plan,

Confirmation Order, or Recovery Trust Agreement.

       96.     Filing of Final Tax Returns. Pursuant to section 5.5(w) of the Recovery Trust

Agreement, the Recovery Trust is authorized to “[f]ile, if necessary, any and all tax and

information returns with respect to the Recovery Trust treating the Recovery Trust as a grantor

trust pursuant to Section 1.671-4(a) of the Treasury Regulations and pay taxes properly payable

by the Recovery Trust, if any, and make distributions to Beneficiaries net of any such taxes.”

Pursuant to section 1.1 (“Post Confirmation Debtor Functions”) of the Plan, the Post-

Confirmation Debtor Representative is authorized to file tax returns for the Post-Confirmation

Debtor. The final tax return of the Recovery Trust is due (unless extended) 90 days after the

Recovery Trust is dissolved, the final tax return for the Post-Confirmation Debtor is due on the

15th day of the fourth month following its dissolution (the period can be extended with a timely

filed extension). See Ryniker Declaration, ¶ 67. The Recovery Trust anticipates that it will likely

be necessary for the Recovery Trust and Post-Confirmation Debtor to file tax returns for tax years

2020 and 2021. The anticipated costs associated with such filings are being reserved through the

funding of retainers. Id., ¶ 68.

       C.      The Court Should Enter the Final Decree.

       97.     Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.” 11 U.S.C. §




                                                39
350(a). Bankruptcy Rule 3022 further provides that “[a]fter an estate is fully administered in a

chapter 11 reorganization case, the court, on its own motion or on motion of a party in interest,

shall enter a final decree closing the case.” Fed. R. Bankr. P. 3022. Bankruptcy courts, including

courts in the Third Circuit, will enter a final decree once a case has been fully administered and

substantially consummated. Walnut Assocs. v. Saidel, 164 B.R. 487, 493 (E.D. Pa. 1994). The

“substantial consummation” standard for entering a final decree has the same meaning ascribed to

the term in section 1101(2) of the Bankruptcy Code. Id.

       98.     Here, as of “Effective Date, the Plan [was] deemed to be substantially

consummated under sections 1101 and 1127(b) of the Bankruptcy Code.” Confirmation Order, ¶

40.

       99.     Pursuant to Section 5.5(r) of the Recovery Trust Agreement, “[w]hen all Disputed

Claims filed against the Debtors have become Allowed Claims or have been disallowed by Final

Order, and all of the Recovery Trust Assets have been liquidated and distributed in accordance

with the Plan and this Agreement,” the Recovery Trust may “seek authority, in consultation with

the Post-Confirmation Debtor Representative, from the Bankruptcy Court to close the Chapter 11

Cases in accordance with the Bankruptcy Code and the Bankruptcy Rules.”

       100.    The Recovery Trust has consulted with the Post-Confirmation Debtor and, with the

consent of the Recovery Trust Committee, seeks the entry of the final decree closing the

Bankruptcy Case. See Ryniker Declaration, ¶ 69.

       101.    “Entry of a final decree closing a chapter 11 case should not be delayed solely

because the payments required by the plan have not been completed.” In re Federated Dep’t

Stores, Inc., 43 Fed. Appx. 820 (6th Cir. 2002) (quoting Fed. R. Bankr. P. 3022 advisory

committee’s note (1991)). The Advisory Committee Notes to Bankruptcy Rule 3022 state that




                                               40
courts should consider the following factors in determining whether the estate has been fully

administered:

           (1) whether the order confirming the plan has become final, (2) whether deposits
           required by the plan have been distributed, (3) whether the property proposed by
           the plan to be transferred has been transferred, (4) whether the debtor or the
           successor of the debtor under the plan has assumed the business or the management
           of the property dealt with by the plan, (5) whether payments under the plan have
           commenced, and (6) whether all motions, contested matters, and adversary
           proceedings have been finally resolved.

Id. Satisfaction of all factors is not required. Nonetheless, here, each factor has either been

satisfied or will be satisfied upon the allowance of this Motion, including:

               i.   The Confirmation Order has become final.

             ii.    The transactions contemplated by the Plan have all occurred and the only remaining
                    property to be deposited or transferred under the Plan – the balance held by the
                    Class Plaintiffs – will be transferred upon the allowance of this Motion.

             iii.   The Post-Confirmation Debtor and Recovery Trust have assumed responsibility for
                    all property addressed by the Plan.

             iv.    Payments under the Plan have not only commenced, they are nearly completed. At
                    present, all Allowed Class 3 Claims have been paid except for the CLM Fee Claim,
                    which will be paid following the allowance of this Motion. In addition, the holders
                    of Allowed Class 6 Interests have been paid, on an interim basis, nearly all of their
                    distributions on account of such interests, with the remainder to be paid on a final
                    basis following the entry of a Final Order allowing of this Motion. See Ryniker
                    Declaration, ¶¶ 22, 27, 53-54.

           102.     Entry of the final decree closing the Bankruptcy Case is in the best interests

because it will reduce and minimize the remaining costs of administration, including continued

incurrence of quarterly UST Fees and other expenses, including the cost of storing certain

documents, preparing monthly operating reports, maintaining a case website, and monitoring the

docket.25 See In re Avaya Inc., No. 19-cv-5987 (AJN), 2020 WL 5051580, *2-3 (S.D.N.Y. Apr.

30, 2020) (upholding entry of final decree where Advisory Committee factors were applied).


25
     However, the Bankruptcy Case may be opened, if necessary, “to administer assets, to accord relief to the debtor, or


                                                           41
        103.     All accrued expenses arising from the administration of the Debtor’s estate and the

Chapter 11 Cases, including UST Fees, have been paid or will be paid as and when such expenses

come due. The Recovery Trust will pay the UST Fees for the first quarter of 2021 within thirty

(30) days of the Court’s entry of the final decree. A verified final report, as required by Local Rule

3022-1(c), will be submitted within 14 days of the hearing on this Motion.

        104.     To the extent there are further necessary expenses associated with the wind-down,

the Recovery Trust and Post-Confirmation have reserved for the payment of such expenses in

accordance with non-bankruptcy law and without the need for Court approval. See RTA, §3.7;

Plan, § 6.3(c). Such amounts will either be (a) paid prior to the dissolution of the Recovery Trust

or Post-Confirmation Debtor, as applicable; (b) paid pursuant to the Plan and/or surviving

provisions of the Recovery Trust Agreement (RTA, §§ 5.12 & 5.18); or (c) to the extent such

reserves are not exhausted, any remaining funds shall be transferred to the disbursement agent to

be disbursed among the holders of Class 6 Interests, applied to remaining expenses as directed by

the Recovery Trustee, or donated to charity without the need for Court oversight. See Plan, §

6.3(a) (Post-Confirmation Debtors’ remaining cash to be transferred to Recovery Trust); RTA, §

5.5(cc) & (m) (Recovery Trustee may arrange for payment of distributions and expenses “without

further Bankruptcy Court approval”).

        105.     In view of the foregoing, the Recovery Trust respectfully requests entry of the final

decree, substantially in the form attached hereto Exhibit C closing the Bankruptcy Case.




for other cause.” 11 U.S.C. § 350(b).



                                                  42
                                             NOTICE

       106.    This Motion has been served by U.S. mail upon: (a) the Debtor; (b) the Office of

the United States Trustee; (c) all parties that have requested or that are required to receive notice

pursuant to Bankruptcy Rule 2002; (d) counsel for CLM; (e) counsel for the Class Plaintiffs; (f)

all Registered Holders of Class 6 Trust Interests who filed Proofs of Interest; and (g) all beneficial

holders of Class 6 Trust Interests who filed Proofs of Interest.

       107.    In addition, notice of this Motion has been provided by U.S. Mail to (h) all other

holders of Class 3 Trust Interests; (i) all other known creditors of the Debtor; and (j) all other

known former shareholders of the Debtor.

                                          CONCLUSION

       For the reasons set forth above, the Recovery Trust requests that the Court (I) enter an

Order, substantially in the form attached hereto as Exhibit B, approving the Class Plaintiff

Settlement; (II) enter an Order, substantially in the form attached hereto as Exhibit C, (a) allowing

this Motion, (b) approving the CLM Settlement, (c) barring litigation related to the CLM Fee Claim

or Class Plaintiff Recovery Issues, or which seeks relief contrary to any order of this Court in the

Bankruptcy Case, (d) approving the Dissolution Protocol, and (e) entering the final decree closing

the Bankruptcy Case; (III) and granting such other and further relief as the Court deems just,

equitable, and proper.




                                                 43
                                Respectfully Submitted,

Dated: February 24, 2021       THE ROSNER LAW GROUP LLC
       Wilmington, Delaware
                               /s/ Jason A. Gibson
                               Frederick B. Rosner (DE 3995)
                               Scott J. Leonhardt (DE 4885)
                               Jason A. Gibson (DE 6091)
                               824 N. Market Street, Suite 810
                               Wilmington, Delaware 19801
                               Telephone: (302) 777-1111
                               Email: rosner@teamrosner.com
                                       leonhardt@teamrosner.com
                                       gibson@teamrosner.com

                               and

                               ARENT FOX LLP
                               George P. Angelich (admitted pro hac vice)
                               Beth M. Brownstein (admitted pro hac vice)
                               1301 Avenue of the Americas, 42nd Floor
                               New York, New York 10019
                               Telephone: (212) 484-3900
                               Facsimile: (212) 484-3990
                               Email: george.angelich@arentfox.com
                                      beth.brownstein@arentfox.com

                               Jackson D. Toof (admitted pro hac vice)
                               1717 K Street, N.W.
                               Washington, DC 20006
                               Telephone: (202) 857-6000
                               Facsimile: (202) 857-6395
                               Email: jackson.toof@arentfox.com

                               Justin A. Kesselman (admitted pro hac vice)
                               800 Boylston Street
                               Prudential Tower, 32nd Floor
                               Boston, MA 02199
                               Telephone: (617) 973-6102
                               Facsimile: (617) 722-4993
                               Email: justin.kesselman@arentfox.com

                               Counsel to the Recovery Trust




                              44
